Name: 2005/120/EC: Council Decision of 31 January 2005 appointing a German alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2005-02-11; 2006-06-13

 11.2.2005 EN Official Journal of the European Union L 39/46 COUNCIL DECISION of 31 January 2005 appointing a German alternate member of the Committee of the Regions (2005/120/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the German Government, Whereas: (1) Council Decision 2002/60/EC of 22 January 2002 appointed the members and alternate members of the Committee of the Regions (1). (2) a seat as an alternate member of the Committee of the Regions has become vacant following the resignation of Ms Maria Theresia OPLADEN, notified to the Council on 29 November 2004, HAS DECIDED AS FOLLOWS: Sole Article Mr Hans-Josef VOGEL, BÃ ¼rgermeister der Stadt Arnsberg, is hereby appointed alternate member of the Committee of the Regions in place of Ms Maria Theresia OPLADEN for the remainder of her term of office, which runs until 25 January 2006. Done at Brussels, 31 January 2005. For the Council The President J. ASSELBORN (1) OJ L 24, 26.1.2002, p. 38.